Citation Nr: 1103985	
Decision Date: 02/01/11    Archive Date: 02/14/11	

DOCKET NO.  07-13 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for the residuals of the 
surgical removal of a capillary hemangioma and the left ovary, to 
include as secondary to service-connected hysterectomy with right 
salpingo-oophorectomy and history of pelvic adhesions.   

2.  Entitlement to service connection for the residuals of nerve 
injury to the right lower extremity, to include injury to the 
right obturator and/or femoral nerves, claimed as secondary to 
the surgical removal of a capillary hemangioma, or service-
connected degenerative joint disease of the right knee. 

3.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease of the right knee. 

4.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease of the left knee. 

5.  Entitlement to an initial evaluation in excess of 10 percent 
for the postoperative residuals of surgery to the right foot. 

6.  Entitlement to an initial evaluation in excess of 10 percent 
for the postoperative residuals of surgery to the left foot. 

7.  Entitlement to an initial compensable evaluation for the 
postoperative residuals of cholecystectomy (gallbladder surgery).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 
2006.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, as well as a February 2009 decision by the VARO in 
Baltimore, Maryland.  

Upon review of this case, it is clear that, in addition to the 
issues currently on appeal, the Veteran seeks entitlement to 
service connection for lymphedema of the right lower extremity.  
Inasmuch as that issue has not been developed or certified for 
appellate review, it is not for consideration at this time.  It 
is, however, being referred to the RO for appropriate action.  

During the course of a hearing before the undersigned Veterans 
Law Judge in September 2010, the Veteran's accredited 
representative indicated that the Veteran wished to withdraw her 
appeal regarding the issue of an increased evaluation for the 
service-connected postoperative residuals of cholecystectomy.  
Accordingly, that issue will be dismissed.  

Finally, for reasons which will become apparent, the appeal as to 
all issues save that of an increased rating for the service-
connected residuals of cholecystectomy is being REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, D.C.  
VA will notify you if further action is required on your part.


FINDING OF FACT

At the time of a Central Office hearing before the undersigned 
Veterans Law Judge in September 2010, the Veteran's accredited 
representative requested withdrawal of the issue of an increased 
rating for the service-connected residuals of cholecystectomy.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal 
on the issue of an increased rating for the service-connected 
residuals of cholecystectomy have been met.  
38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b)(c) (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Except for 
appeals withdrawn on the record at a hearing, appeal withdrawals 
must be in writing.  38 C.F.R. § 20.204(c) (2010).  

During the course of a Central Office hearing before the 
undersigned Veterans Law Judge in September 2010, the Veteran's 
accredited representative withdrew from consideration the issue 
of entitlement to an initial compensable evaluation for the 
service-connected postoperative residuals of cholecystectomy.  As 
the Veteran has withdrawn her appeal as to that issue, there 
remain no allegations of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal on that issue, and it is dismissed without 
prejudice.  


ORDER

The appeal as to the issue of an initial compensable evaluation 
for the service-connected postoperative residuals of 
cholecystectomy is dismissed.  


REMAND

In addition to the above, the Veteran in this case seeks service 
connection for the residuals of the surgical removal of a 
capillary hemangioma and the left ovary, as well as the residuals 
of nerve injury to the right lower extremity, to include injury 
to the right obturator and/or femoral nerves.  In pertinent part, 
it is contended that chest and/or right lower quadrant pain 
experienced by the Veteran during her period of active military 
service represented the beginnings of the capillary hemangioma 
for which she underwent surgery in April 2008, which surgery 
involved the removal of her (remaining) left ovary.  In the 
alternative, it is contended that the capillary hemangioma for 
which the Veteran underwent surgery in April 2008 was in some way 
proximately due to and/or the result of her service-connected 
hysterectomy.  According to the Veteran, the removal of the 
capillary hemangioma and left ovary in April 2008 resulted in the 
injury to the right obturator and/or femoral nerves from which 
the Veteran currently suffers.  In the alternative, it is 
contended that the Veteran's current right lower extremity nerve 
injuries are in some way proximately due to, the result of, or 
aggravated by her currently service-connected degenerative joint 
disease of the right knee.  

Finally, it is contended that current manifestations of the 
Veteran's service-connected right and left knee and right and 
left foot disabilities are more severe than currently evaluated, 
and productive of a greater degree of impairment than is 
reflected by the respective schedular evaluations now assigned.

In that regard, a review of the record discloses that, in October 
1995, during the Veteran's period of active military service, she 
underwent a total abdominal hysterectomy with right salpingo-
oophorectomy.  Following that surgery, the Veteran continued to 
voice complaints of right chest wall and/or lower quadrant pain, 
pain which, according to the Veteran, was very similar to that 
she experienced prior to the time of her October 1995 surgery.  
Significantly, in June 2003, once again during the Veteran's 
period of active military service, she was heard to complain of a 
numbness over her right outer leg.  Moreover, in January 2005, 
the Veteran voiced continuing complaints of chest wall pain.  

The Board notes that, following computerized axial tomography of 
the Veteran's abdomen and pelvis in February 2008, there was 
noted a mass in the pelvis on the right side medial to the 
acetabulum causing a compression effect on the Veteran's rectum 
and posterior to the urinary bladder.  Significantly, while 
according to the VA radiologist, the etiology of that mass was 
unclear, it "appeared to have been present for a long time."  
Pertinent evidence of record is to the effect that, in April 
2008, the Veteran underwent surgery for the removal of a 
capillary hemangioma from her right pelvis.  Shortly thereafter, 
in August 2008, the Veteran was described as having a recent 
history of a radical right pelvic dissection with complicating 
injury to the right obturator nerve.  Significantly, when the 
Veteran inquired as to how long the mass in question "had been in 
her," the response was that, inasmuch as there had been no 
imaging studies prior to March 2008, it was not possible to know 
with certainty.  However, it was "likely that the symptoms of 
right lower quadrant pain that she had experienced in 2007 
were...from the mass."  

The Board observes that, in October 2008, the Veteran underwent a 
VA gynecologic examination for compensation purposes.  However, 
that examination failed to provide a nexus opinion regarding the 
etiology of the Veteran's postservice capillary hemangioma.  
Moreover, an additional (October 2008) compensation examination, 
while noting the presence of peripheral nerve damage and/or right 
neuropathy, was ambiguous as to the exact etiology of those 
pathologies.  

Regarding the Veteran's service-connected bilateral knee and foot 
disabilities, it would appear that the Veteran last underwent a 
VA podiatric examination for compensation purposes in January 
2006, more than five years ago.  In like manner, the last VA 
compensation examination of the Veteran's knees appears to have 
taken place in October 2008, at this point, more than two years 
ago.  Significantly, during the hearing in September 2010, the 
Veteran's representative argued that both the Veteran's knee and 
foot disabilities had increased in severity since the time of her 
last VA examination.  Moreover, the Veteran indicated that, 
during the time period from 2006 to 2007 (shortly following her 
discharge from service), she received treatment from a civilian 
podiatrist, records of which at this time are not a part of the 
Veteran's claims folder.  Such records, it should be noted, must 
be procured prior to a final adjudication of the Veteran's claims 
for increased ratings.  Moreover, under the circumstances, 
additional, more contemporaneous VA examinations would be 
appropriate prior to the adjudication of those same claims.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 
5 Vet. App. 281, 284 (1993); see also Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  

Accordingly, in light of the aforementioned, and in deference to 
the request of the Veteran's accredited representative, the case 
is REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should contact the Veteran, 
with a request that she provide the full 
name and address for the civilian 
podiatrist from whom she received treatment 
during the period from 2006 to 2007, 
shortly following her discharge from 
service.  Following the receipt of that 
information, the RO/AMC should contact that 
podiatrist, with a request that he provide 
copies of any and all records of treatment 
of the Veteran for her service-connected 
foot disabilities.  All such information, 
once obtained, should be made a part of the 
Veteran's claims folder.  The Veteran 
should be requested to sign the necessary 
authorization for release of such private 
medical records to the VA.  Moreover, all 
attempts to procure those records should be 
documented in the file.  If the RO/AMC 
cannot obtain those records, a notation to 
that effect should be included in the 
claims file.  In addition, the Veteran and 
her representative should be informed of 
any such problem.  

2.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
April 2009, the date of the most recent 
evidence of record, should then be obtained 
and incorporated in the claims folder.  
Once again, the Veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure such 
records should be documented in the file.  
If the RO/AMC cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
claims file.  In addition, the Veteran and 
her representative should be informed of 
any such problem.

3.  The Veteran should then be afforded 
additional VA examinations by an 
appropriate specialist or specialists in 
order to more accurately determine the 
exact nature and etiology of her claimed 
residuals of surgical removal of a 
capillary hemangioma and left ovary, as 
well as the residuals of nerve injury to 
her right lower extremity, and the current 
severity of her service-connected 
disabilities of the bilateral knees and 
feet.  The RO/AMC is advised that the 
Veteran must be given adequate notice of 
the date and place of any requested 
examinations.  Moreover, the Veteran is to 
be advised that failure to report for a 
scheduled VA examination or examinations 
without good cause may have an adverse 
effect on her claims.

As regards the requested examinations, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following the completion of the 
aforementioned examinations, the 
appropriate examiner or examiners should 
specifically comment as to whether the 
capillary hemangioma first noted in 
February 2008 at least as likely as not had 
its origin during the Veteran's period of 
active military service, to include as 
"part and parcel" of and/or related to the 
Veteran's already service-connected 
hysterectomy with right salpingo-
oophorectomy and a history of pelvic 
adhesions.  

Should it be determined that the Veteran's 
capillary hemangioma did not have its 
origin during her period of active military 
service, and is not in any way related to 
her currently service-connected 
hysterectomy with right salpingo-
oophorectomy, an additional opinion is 
requested as to whether the Veteran 
currently suffers from chronic, clinically-
identifiable residuals of nerve injury to 
the right lower extremity (to include 
injury to the right obturator and/or 
femoral nerves), and, if so, whether that 
nerve injury at least as likely as not had 
its origin during the Veteran's period of 
active military service.  Should it be 
determined that the Veteran does in fact, 
suffer from a nerve injury to her right 
lower extremity, but that such nerve injury 
did not have its origin during her period 
of active military service, a further 
opinion is requested as to whether any 
clinically-identified nerve injury to right 
lower extremity is at least as likely as 
not proximately due to, the result of, or 
aggravated by the Veteran's service-
connected degenerative joint disease of the 
right knee.  A complete rationale must 
be provided for any opinion offered, 
and all information and opinions, when 
obtained, must be made a part of the 
Veteran's claims folder.

Following completion of the examination of 
the Veteran's knees and feet, the 
appropriate examiner should specifically 
comment regarding the severity of the 
Veteran's service-connected bilateral knee 
and foot disabilities, to include any and 
all limitation of motion (e.g., flexion 
and/or extension), as well as functional 
loss associated with pain, weakened 
movement, excess fatigability, 
incoordination, swelling, instability, and 
deformity or atrophy of disuse.  The 
examiner should also discuss factors 
associated with disability, such as 
objective indications of pain or pressure 
on manipulation.  In addition, the examiner 
should inquire as to whether the Veteran 
experiences flare-ups associated with her 
service-connected bilateral knee and foot 
disabilities.  To the extent possible, any 
additional functional loss or limitation of 
motion attributable to such flare-ups 
should be described.  

The claims folder and a separate copy 
of this REMAND must be made available 
to and reviewed by the examiners prior 
to completion of the examinations.  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination reports.  

4.  The RO/AMC should then readjudicate the 
Veteran's claims for service connection, as 
well as her claims for increased 
evaluations.  Should the benefits sought on 
appeal remain denied, the Veteran and her 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant action taken on the claims for 
benefits since the issuance of the most 
recent Statement of the Case in September 
2009.  An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


